Citation Nr: 1528530	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-28 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis and breathing problems, to include as secondary to asbestos exposure.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1980.  He had Reserve service from June 1980 to June 1990.

These matters come before the Board of Veterans' Appeals (the Board) from March 2011 and May 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In an August 2014 rating decision, the RO granted the Veteran's claims for right and left knee disabilities.  Therefore, these claims have been resolved and are no longer before the Board on appeal.

The issue of entitlement to service connection for sinusitis and breathing problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current arthritis of the bilateral shoulders was first diagnosed more than one year after separation from service, and is against finding that the Veteran's current right and left shoulder disabilities are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Right and left shoulder disabilities were not incurred in or aggravated by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Letters from VA dated in August 2010 and February 2011 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Board acknowledges that it is remanding the Veteran's claim for entitlement to service connection for sinusitis and breathing problems to secure an addendum opinion for that claim and will ask for any outstanding VA treatment records.  Those additional records are not pertinent to the present claim, however, as the Veteran's claims of entitlement to service connection for right and left shoulder disabilities hinges on the existence of an in-service injury, event, or disease.  The post-service treatment records would have no bearing on the existence of an in-service injury.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed shoulder disabilities.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing Veteran's claimed shoulder disabilities is unnecessary.  As discussed in more detail below, the probative evidence of record is against a finding that the Veteran experienced an in-service injury, event, or disease related to his right and left shoulders.  As there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by McLendon element (2) to support his right and left shoulder claims, a remand to afford the Veteran a VA examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection because the Veteran's arthritis did not manifest to a compensable degree within one year of service and, indeed, the first evidence of a diagnosis of the arthritis in the record is in August 2013.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).

Analysis

According to an August 2013 private treatment record, x-rays showed the Veteran had bilateral minimal glenohumeral arthritis and type II acromion, acromioclavicular joint arthrosis considered mild.  Thus, the first Hickson element is met.

As to the second Hickson element, the Veteran's service treatment records are silent for any complaints regarding his shoulders.  Clinical evaluations at separation from active duty service showed normal findings for the upper extremities and other musculoskeletal body parts.  See April 1980 Physical Examination for Separation.  Indeed, on his October 2013 VA Form 9, the Veteran wrote that there was no report of shoulder pain while he was on active duty.  Additionally, examination reports from April 1982, February 1984, November 1986, November 1987, and November 1988 are all negative for diagnoses of a shoulder condition.  Moreover, the corresponding reports of medical history for those dates show the Veteran denied shoulder pain.  Thus, the second Hickson element is not met, and the claim fails on this basis.

Nevertheless, the Board will briefly address the third Hickson element, that of a medical nexus.  The Veteran has asserted that he believes his shoulder disabilities are related to service, specifically due to repetitive use.  See October 2013 VA Form 9 and February 2015 Appellate Brief.  However, according to an August 2013 private treatment record, the Veteran told his physician that his shoulders were "not really service connected," placing the Veteran's assertion of a relationship between the shoulder disabilities and service in doubt.  Moreover, the Veteran has not been shown to have any medical knowledge or expertise to provide an etiological opinion regarding his claimed disabilities.  Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, any statements the Veteran made regarding a possible relationship between his present shoulder disabilities and military service are not probative.

Thus, the preponderance of the evidence is against a finding that the Veteran's claimed disabilities are related to active service.  The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for right and left shoulder disabilities is not warranted.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regard to the Veteran's service connection claim for sinusitis and breathing difficulty, he was afforded a VA examination in February 2011.  After diagnosing the Veteran with seasonal allergies and occasional sinusitis, the examiner rendered a negative nexus opinion, stating that the Veteran's sinus condition was less likely than not the result of injury or treatment in service.  The examiner's rationale was that the Veteran's sinus problems began when he was 4-5 years old and were aggravated after discharge from service, "hence sinus condition less likely associated with Veteran's service connected disability."  However, there are a number of deficiencies that render the examination report inadequate for rating purposes. 

First, the examiner stated that the Veteran's service treatment records were not reviewed during the course of the examination.  This is problematic not only on its face but also because the Veteran was treated for upper respiratory conditions at least twice during service.  See July 1977 and March 1980 treatment records.  The examiner's rationale was that the Veteran's sinus problems began before service, and were aggravated after discharge from service.  However, as the examiner did not review the Veteran's service treatment records, he could not discuss the relevance of the Veteran's in-service treatment for upper respiratory infections.  Moreover, the examiner did not provide an explanation for his conclusion that the Veteran's sinus problems were aggravated after service.  Additionally, the examiner referred to the Veteran's "service-connected disability" in providing his opinion, thus raising doubts as to the exact question the examiner was answering.  Thus, the examination report is inadequate for rating purposes.

Lastly, the Board notes that the AOJ treated the Veteran's sinus and breathing problems as a preexisting disability, presumably on the grounds that the Veteran's entrance report of medical history, dated in April 1977, noted a history or the current presence of sinusitis.  However, the back of the medical history report contained a notation from the medical examiner "? Sinusitis - nasal congestion."  This indicates it was unclear whether the Veteran had a diagnosis of sinusitis.  In any event, the contemporaneous entrance medical examination contained no diagnosis of sinusitis or other respiratory disorder.  Thus, the Veteran is afforded the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the name and address of any VA or non-VA healthcare provider who treated him for his sinusitis and breathing problems.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present relating to the Veteran's sinusitis and breathing problems.

3.  Thereafter, return the case to the February 2011 examiner or a suitable substitute for an addendum opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder, to include sinusitis and allergic rhinitis, is related to active service, to include treatment for upper respiratory conditions.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


